     Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 1 of 16 PageID #: 331




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

PAUL GRIFFITH and
DONNIE ENNIS,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 2:21-cv-00369
                                                     (consolidated case: 2:21-cv-00368)

THE CHEMOURS COMPANY and
THE CHEMOURS COMPANY FC, LLC,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER

        The Court has reviewed the Motion to Dismiss Plaintiffs’ Amended Complaint (Document

26), Memorandum of Law in Support of Defendants’ Motion to Dismiss Plaintiffs’ Amended

Complaint (Document 27), Plaintiffs’ Response in Opposition to Defendants’ Motion to Dismiss

Plaintiffs’ Amended Complaint (Document 30), and Reply in Further Support of Defendants’

Motion to Dismiss (Document 33). For the reasons stated herein, the Court finds that the motion

to dismiss should be granted in part and denied in part.


                     FACTUAL AND PROCEDURAL BACKGROUND

        The Plaintiffs originally filed separate complaints on April 28, 2021, in the Circuit Court

of Kanawha County, West Virginia. The cases were removed to this Court on June 25, 2021.

On July 20, 2021, the two cases were consolidated. On July 26, 2021, an amended complaint was

filed. The amended complaint alleges that the Plaintiffs were unlawfully discharged in retaliation


                                                 1
   Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 2 of 16 PageID #: 332




for reporting Defendants’ violations under applicable United States Department of Transportation,

Federal Motor Carrier Safety Administration (DOT) hazardous material regulations; United States

Department of Labor Occupational Safety and Health Administration (OSHA) safety regulations;

applicable federal Clean Water Act (CWA) regulations; and, applicable West Virginia Water

Pollution Control Act (WVWPCA) regulations.

       In particular, the amended complaint alleges that Plaintiff Griffith began working at the

Chemours plant in Belle, West Virginia, in 2012. Plaintiff Ennis worked at the Belle site for

twenty-six years and was employed by the Defendants for twelve years. The Defendants are a

spin-off company of Dupont and took over the Belle chemical plant in 2015. In or around the

summer of 2016, the Plaintiffs began working together as a two-person team. On that team, the

Plaintiffs performed various job duties, including loading and unloading shipping containers,

visually inspecting areas of the plant, writing work permits, completing gas checks, transporting

samples to the lab, and checking units while in operation, among other tasks.

       Beginning in 2016, the Plaintiffs began regularly and repeatedly reporting safety violations

to the Defendants. For example, the Defendants failed to maintain its load shack in compliance

with DOT Hazardous Materials Regulations, and also failed to maintain its fire and gas detection

system. The load shack is a designated space where a qualified person attends and monitors the

loading and unloading of hazardous materials in cargo tanks. The Plaintiffs regularly reported

such violations to the Defendants, but the Defendants failed to repair the load shack or the fire and

gas detection system throughout the Plaintiffs’ term of employment.

       In or around 2017, the Plaintiffs also became aware of an unpermitted outfall into the

Kanawha River, which was leaking unknown substances. Plaintiffs regularly and repeatedly


                                                 2
   Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 3 of 16 PageID #: 333




reported this risk to agents of the Defendants. Instead of correcting the unpermitted outfall, the

Plant Manager instructed employees to stop excavating in an attempt to avoid identifying

additional information about illegal outflows that could subject the Defendants to fines or costs.

The situation was not remedied during the Plaintiffs’ term of employment. Moreover, multiple

chemical leaks occurred during the Plaintiffs’ term of employment.

          The Plaintiffs allege that they were unlawfully terminated on September 26, 2019, in

retaliation for prior reports of Defendants’ repeated violations. Plaintiff Griffith asserts that he

worked for the Defendants for seven years and had never been written up; and, Plaintiff Ennis had

worked at the Belle site for twenty-six years and had been employed by the Defendants for twelve

years and was never written up. The Plaintiffs assert that employees are protected from retaliation

for reporting reasonably perceived violations of any statute or regulations within the Consumer

Product Safety Commission to their employer under the CPSIA. Based on these facts, the

Plaintiffs have asserted a claim against the Defendants for retaliatory discharge in violation of

public policy.

          The Defendants filed their motion to dismiss on August 5, 2021. The Plaintiff filed a

response on August 19, 2021, and a reply was filed on August 26, 2021. The matter is ripe for

review.

                                    STANDARD OF REVIEW

          A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim upon which relief can be granted tests the legal sufficiency of a complaint or

pleading. Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009); Giarratano v. Johnson, 521

F.3d 298, 302 (4th Cir. 2008). Federal Rule of Civil Procedure 8(a)(2) requires that a pleading


                                                  3
   Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 4 of 16 PageID #: 334




contain “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Additionally, allegations “must be simple, concise, and direct.” Fed. R. Civ.

P. 8(d)(1).

       “[T]he pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp v. Twombly, 550 U.S. 544,

555 (2007)). In other words, “a complaint must contain “more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. Moreover, “a complaint [will not] suffice if it tenders naked assertions devoid of further

factual enhancements.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557) (internal

quotation marks omitted).

       The Court must “accept as true all of the factual allegations contained in the complaint.”

Erickson v. Pardus, 551 U.S. 89, 93 (2007). The Court must also “draw[ ] all reasonable factual

inferences from those facts in the plaintiff’s favor.” Edwards v. City of Goldsboro, 178 F.3d 231,

244 (4th Cir. 1999). However, statements of bare legal conclusions “are not entitled to the

assumption of truth” and are insufficient to state a claim. Iqbal, 556 U.S. at 679. Furthermore,

the court need not “accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” E. Shore Mkts., v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice . . . [because courts] ‘are not bound to accept as true a legal conclusion couched as

a factual allegation.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).




                                                  4
   Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 5 of 16 PageID #: 335




        To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, ‘to state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). In other words, this “plausibility standard requires a plaintiff

to demonstrate more than ‘a sheer possibility that a defendant has acted unlawfully.’” Francis, 588

F.3d at 193 (quoting Twombly, 550 U.S. at 570). A plaintiff must, using the complaint, “articulate

facts, when accepted as true, that ‘show’ that the plaintiff has stated a claim entitling him to relief.”

Francis, 588 F.3d at 193 (quoting Twombly, 550 U.S. at 557). “Determining whether a complaint

states [on its face] a plausible claim for relief [which can survive a motion to dismiss] will . . . be

a context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Iqbal, 556 U.S. at 679.


                                        APPLICABLE LAW

        In West Virginia, “an employment unaffected by contractual or statutory provisions to the

contrary, may be terminated, with or without cause, at the will of either party to a contract of

employment.” Wright v. Standard Ultramarine & Color Co., 90 S.E.2d 459, 468 (W. Va. 1955).

In Harless v. First National Bank in Fairmont, the West Virginia Supreme Court carved out an

exception to that general rule, stating,

                The rule that an employer has an absolute right to discharge an at
                will employee must be tempered by the principle that where the
                employer’s motivation for the discharge is to contravene some
                substantial public policy principle, then the employer may be liable
                to the employee for damages occasioned by this discharge.

Syl., 246 S.E.2d 270, 271 (W. Va. 1978). Four factors guide a court’s determination of whether

an employee has successfully presented a Harless claim:



                                                   5
   Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 6 of 16 PageID #: 336




               (1) whether clear public policy existed and was manifested in a state
               or federal constitution, statute or administrative regulation, or in
               common law; (2) whether dismissing employees under
               circumstances like those involved in plaintiff’s dismissal would
               jeopardize the public policy; (3) whether dismissal was motivated
               by conduct related to the public policy; and (4) whether employer
               lacked overriding legitimate business justification for dismissal.


Wiley v. Asplundh Tree Expert Co., 4 F.Supp.3d 840, 844-45 (S.D. W. Va. 2014) (Johnston, J.)

(quoting Feliciano v. 7-Eleven, Inc., 559 S.E.2d 713, 723 (W. Va. 2001)).

       A Harless claim only exists where the statutory remedy is inadequate, or where there is no

other private cause of action to enforce the public policy at issue. Edmonds v. Altice Tech. Servs.

US LLC, 413 F.Supp. 3d 488, 493 (S.D. W. Va. 2019); Daniel v. Raleigh Gen. Hospital LLC, No.

5:17-cv-03986, 2018 WL 3650248, at *10 (S.D. W. Va. Aug. 1, 2018). “In determining whether

a clear mandate of public policy is violated, courts should inquire whether the employer’s conduct

contravenes the letter or purpose of a constitutional, statutory, or regulatory provision or scheme.”

Frohnapfel, 772 S.E.2d at 354 (quoting Syl. pt. 3, Parnar v. Americana Hotels, Inc., 652 P.2d 625

(1982)). “[T]o sustain a Harless action, an employee must identify a substantial public policy

which is specifically implicated by the conduct which gave rise to the discharge and that his or her

discharge was motivated by a desire to thwart such policy.” Taylor v. W. Virginia Dep’t of Health

& Hum. Res., 788 S.E.2d 295, 312 (W. Va. 2016).

       The West Virginia Supreme Court has further explained,

               The term “substantial public policy” implies that the policy principle
               will be clearly recognized simply because it is substantial. An
               employer should not be exposed to liability where a public policy
               standard is too general to provide any specific guidance or is so
               vague that it is subject to different interpretations.



                                                 6
   Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 7 of 16 PageID #: 337




Birthisel, 424 S.E.2d at 612. “[T]o be substantial, a public policy must not just be recognizable

as such but be so widely regarded as to be evident to employers and employees alike.” Feliciano

v. 7-Eleven, Inc., 559 S.E.2d 713, 718 (W. Va. 2001). “Inherent in the term ‘substantial public

policy’ is the concept that the policy will provide specific guidance to a reasonable person.” Syl.

pt. 4, Frohnapfel v. ArcelorMittal USA LLC, 772 S.E.2d 350 (W. Va. 2015) (quoting Syl. pt. 2,

Birthisel, 424 S.E.2d). “A determination of the existence of public policy in West Virginia is a

question of law, rather than a question of fact for a jury.” Syl. pt. 1, Cordle v. Gen. Hugh Mercer

Corp., 325 S.E.2d 111, 112 (W. Va. 1984).

       “West Virginia courts have proceeded with ‘great caution’ in applying public policy to

wrongful discharge actions.” Washington v. Union Carbide Corp., 870 F.2d 957, 962-63 (4th

Cir. 1989). “[A] state claim which has not been recognized by that jurisdiction’s own courts

constitutes a settled question of law, which [should] not be disturbed by [a federal court] absent

the most compelling of circumstances.” Tritle v. Crown Airways, 928 F.2d 81, 84 (4th Cir. 1990).

“The power to declare an employer’s conduct as contrary to public policy is to be exercised with

restraint.” Yoho v. Triangle PWC, Inc., 336 S.E.2d 204, 209 (W. Va. 1985). The West Virginia

Supreme Court “has read Harless narrowly so as not to ‘unlock a Pandora’s box of litigation in

the wrongful discharge arena.’” Baisden v. CSC-Pa, Inc., No. 2:08-cv-01375, 2010 WL 3910193,

at *5 (S.D. W. Va. Oct. 1, 2010) (Goodwin, J.) (quoting Roberts v. Adkins, 444 S.E.2d 725, 729

(W. Va. 1994)).

                                         DISCUSSION

       The amended complaint alleges that the Plaintiffs were unlawfully discharged in retaliation

for reporting Defendants’ violations under applicable United States Department of Transportation,


                                                7
   Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 8 of 16 PageID #: 338




Federal Motor Carrier Safety Administration (DOT) hazardous material regulations, United States

Department of Labor Occupational Safety and Health Administration (OSHA) safety regulations,

applicable federal Clean Water Act (CWA) regulations and applicable West Virginia Water

Pollution Control Act (WVWPCA) regulations.           The Plaintiffs assert that those laws and

regulations are substantial public policy upon which their Harless claims are premised.

       The Defendants argue that the Plaintiffs’ complaint fails to state a valid Harless claim. In

particular, the Defendants assert that the regulations or policies cited by the Plaintiffs do not

contain sufficient guidance to constitute substantial public policy in West Virginia.          The

Defendants further argue that other mechanisms to enforce the alleged public policies exist, and

that this Court should decline to expand Harless, in keeping with prior precedent.

       The Plaintiffs argue that statutory remedies available to them under OSHA and the CWA

are inadequate to remedy the wrong. The Plaintiffs further argue that the federal and state statutes

they have identified are sufficient to serve as sources of substantial public policy. Moreover, the

Plaintiffs argue that they have identified the most compelling circumstances to support the Court’s

finding that OSHA and CWA are sources of substantial public policy, and that the West Virginia

Supreme Court has already recognized the WVWPCA as a predicate for a Harless claim.

       A. West Virginia Water Pollution Control Act

       The Plaintiffs allege that they were discharged for reporting violations of the West Virginia

Water Pollution Control Act. The Plaintiffs assert that the WVWPCA serves as a predicate for a

Harless claim, citing Frohnapfel v. ArcelorMittal USA LLC, 772 S.E.2d 356 (2015).               The

Defendants argue that the West Virginia Supreme Court has not established a Harless claim based

on the WVWPCA provisions that bar discharge of pollution into jurisdictional waters without a


                                                 8
   Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 9 of 16 PageID #: 339




permit but has instead only found a Harless claim viable where an employer discharged in

violation of an issued permit. The Defendants further argue that the general provisions of the

WVWPCA which bar pollution discharges into jurisdictional waters are too broad to provide

sufficient guidance to employers, and thus, cannot serve as a substantial public policy.

       In Frohnapfel, the Court declared that the WVWPCA embodies a substantial public policy

in its stated purpose of protecting the water resources of the State. W. Va. Code § 22-11-2;

Frohnapfel, 772 S.E.2d at 358. “An employee who alleges he or she was discharged for reporting

violations of a permit issued under authority of the West Virginia Water Pollution Control Act,

W.Va. Code §§ 22-11-1 to -30 (2014), and making complaints to his/her employer about those

permit violations, has established the predicate substantial public policy required to prima facie

prove that the employer’s motivation for the discharge was the contravention of public policy.”

Syl. pt. 5, Frohnapfel, 772 S.E.2d at 352. The WVWPCA states,

               (a) It is declared to be the public policy of the State of West Virginia
               to maintain reasonable standards of purity and quality of the water
               of the State consistent with (1) public health and public enjoyment
               thereof; (2) the propagation and protection of animal, bird, fish,
               aquatic and plant life; and (3) the expansion of employment
               opportunities, maintenance and expansion of agriculture and the
               provision of a permanent foundation for healthy industrial
               development.

               (b) It is also the public policy of the State of West Virginia that the
               water resources of this State with respect to the quantity thereof be
               available for reasonable use by all of the citizens of this State.

W. Va. Code § 22-11-2. The West Virginia Supreme Court determined that those provisions set

forth a sufficiently clear statement of public policy with the objective of maintaining “reasonable

standards of water purity and quality for the public’s health and enjoyment.” Frohnapfel, 772

S.E.2d at 358. Further, the Court reasoned that the Act “was imbued with the necessary teeth of

                                                  9
   Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 10 of 16 PageID #: 340




enforcement” because it makes it unlawful for an entity to violate the provisions of an issued permit

and establishes civil and criminal penalties for violating permits. Id. Therefore, the Court

determined that the Act could constitute a source of substantial public policy, and that it provided

sufficient guidance to a reasonable person. Id.

        In this case, the Defendants focus on the distinction between employers discharging

pollutants in violation of an issued permit, and employers illegally discharging pollutants without

a permit. The Defendants argue that the WVWPCA provisions which bar discharges of pollution

without a permit are too vague to serve as a source of substantial public policy, because such

requirements may not be apparent to a reasonable employer. However, the Court is not convinced

by this distinction.

        Discharges of pollution into jurisdictional waters without a permit are clearly prohibited

under the WVWPCA. See W. Va. Code § 22-11-8(b). In finding that employers had sufficient

guidance pursuant to the WVWPCA regarding discharges in contravention of an issued permit,

the Court stated, “The employers of this state . . . have long been on notice that they cannot

terminate an employee for his or her efforts to uphold this state’s laws.” Id. at 358 (citing Harless,

246 S.E.2d at 271; Kanagy v. Fiesta Salons, Inc., 541 S.E.2d 616, 623 (W. Va. 2000)). The Court

went on to state,

                For more than twenty years, the provisions of the Act have governed
                the acts of enterprises such as [the defendant] who utilize this state’s
                waterways to discard the chemical residue of their manufacturing
                processes. Given the clarity of the Act’s provisions that make it
                unlawful to violate a permit issued under the Act, it cannot be
                doubted that [the defendant] was fully apprised of its permit-related
                responsibilities under the Act as well as the penalties for non-
                compliance.

Id. at 358.
                                                  10
   Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 11 of 16 PageID #: 341




       Similarly, given the clarity with which the WVWPCA prohibits discharges without a

permit, it cannot be doubted that the Defendants were apprised of the duty to avoid unpermitted

discharges. The Plaintiffs allege that the Defendants violated the WVWPCA because they knew

that they needed to apply for permits to discharge chemicals into the Kanawha River, and they

failed to do so, permitting and causing an outlet for industrial waste to flow into the Kanawha

River, and increasing the volume of waste in the river. The Defendants in this case operate a

sophisticated chemical manufacturing plant.

       Part of the West Virginia Supreme Court’s reasoning for finding a substantial public policy

within the WVWPCA for discharges in violation of a permit was the existence of civil and criminal

enforcement provisions within the Act. The Act explicitly states that “any person who violates

any provision of this article . . . is subject to a civil penalty not to exceed $25,000 per day of such

violation.” W. Va. Code § 22-11-22 (a). The same civil penalty provisions apply to those

unlawfully discharging pollutants without a permit as those discharging in violation of a permit

under the Act. Id. Likewise, criminal penalties apply to any person who “causes pollution” or

“who fails or refuses to apply for and obtain a permit as required by the provisions of this article”

as well as to any person who “fails or refuses to comply with any term or condition of such permit.”

W. Va. Code § 22-11-24 (a). Thus, the Act treats discharges in contravention of an issued permit

and discharges that occur without a necessary permit equally. Lastly, the same public policy of

protecting the State’s water resources is at issue whether pollutants are discharged in contravention

of an issued permit, or without the necessary permit.

       Therefore, the Court finds that the WVWPCA sets forth a substantial public policy on

which a Harless claim may be based, and the Defendants’ motion should be denied as to the claim


                                                  11
  Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 12 of 16 PageID #: 342




set forth for retaliatory discharge for reporting unpermitted discharges in violation of the

WVWPCA.

       B. The Clean Water Act

       The Plaintiffs allege that they were discharged in retaliation for reporting violations of the

Clean Water Act. The Defendants argue that the CWA cannot serve as a basis for a Harless claim

because the CWA itself contains a whistleblower provision which acts as a sufficient remedy for

retaliatory discharge.     The Defendants further argue that a Harless claim has never been

recognized by West Virginia courts pursuant to the CWA and, therefore, this Court should decline

the opportunity to expand Harless.

       The Plaintiffs assert that the purpose of the Clean Water Act is to:

               restore and maintain the chemical, physical, and biological integrity
               of the Nation's waters. In order to achieve this objective it is hereby
               declared that, consistent with the provisions of this chapter—(1) it
               is the national goal that the discharge of pollutants into the navigable
               waters be eliminated by 1985; (2) it is the national goal that
               wherever attainable, an interim goal of water quality which provides
               for the protection and propagation of fish, shellfish, and wildlife and
               provides for recreation in and on the water be achieved by July 1,
               1983 . . . .

33 U.S.C. § 1251.        Discharges of pollution into jurisdictional waters without a permit are

prohibited under the CWA. See 33 U.S.C. § 1311(a). Moreover, the CWA provides for both

civil and criminal penalties for violations. See 33 U.S.C. § 1319. Therefore, in many respects

the CWA is analogous to the WVWPCA.

       Federal district courts “have found that federal statutory law can embody public policy for

a Harless claim.” Collins v. Lowe’s Home Centers, LLC, No. CV 3:17-1902, 2017 WL 6061980,

at *4 (S.D. W. Va. Dec. 7, 2017) (citing Bartos v. PDC Energy, Inc., No. 1:16-cv-167, 2017 WL


                                                 12
   Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 13 of 16 PageID #: 343




2334457, at *5, *7-8 (N.D. W. Va. July 28, 2017); Vandevander, 149 F.Supp.3d at 729-31; Brown

v. Tethys Bioscience, Inc., No. 1:10-1245, 2013 WL 65456, at *10 (S.D.W. Va. Jan. 4, 2013)

(Faber, S.J.); Walker v. West Publ'g Corp., No. 5:09-cv-723, 2011 WL 3607960, at *8-9 (S.D.W.

Va. Aug. 12, 2011) (Berger, J.); Williams v. Basic Contracting Servs., Inc., No. 5:09-cv-49, 2010

WL 3244888, at *9-10 (S.D.W. Va. Aug. 17, 2010) (Johnston, J.); see also Boone v.

MountainMade Found., 857 F.Supp.2d 111, 114-16 (D.D. C 2012) (finding that the plaintiff could

sustain a West Virginia Harless claim upon the substantial public policy embodied in the False

Claims Act)). However, the West Virginia Supreme Court has not yet recognized the CWA as a

source of substantial public policy.

       Since the West Virginia Supreme Court has not addressed the issue of whether the CWA

may serve as a source of substantial public policy to support a Harless claim, it is inappropriate

for this Court to expand Harless. As noted above, the Fourth Circuit has stated that a state claim

which has not been recognized by the applicable jurisdiction constitutes a settled question of law

which is not to be disturbed. Tritle, 928 F.2d at 84; Yoho, 336 S.E.2d at 209; Baisden, No. 2:08-

cv-01375, 2010 WL 3910193, at *5; Abel v. Niche Polymer, LLC, 468 F.Supp.3d 719, 723-25

(S.D. W. Va. 2020) (Johnston, J.). Moreover, the Fourth Circuit has instructed that federal courts

may only “rule upon state law as it presently exists and not to surmise or suggest its expansion.”

Tritle, 928 F.2d at 84 (quoting Washington v. Union Carbide Corp., 870 F.2d 957, 962 (4th Cir.

1989)). Therefore, in keeping with prior precedent cautioning federal courts against expanding

Harless beyond its intended parameters, the Court finds that the Plaintiffs claim should be

dismissed to the extent that it premises the Harless claim on the CWA as a source of substantial

public policy.


                                               13
   Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 14 of 16 PageID #: 344




       C. OSHA Regulations

       The Plaintiffs argue that they were discharged in retaliation for reporting violations of

OSHA and its regulations. They assert that OSHA provides for a substantial public policy, and

cite that its purpose is “to regulate commerce among the several States and with foreign nations

and to provide for the general welfare, to assure so far as possible every working man and woman

in the Nation safe and healthful working conditions and to preserve our human resources . . .” 29

U.S.C. § 651. The Defendants argue that the Plaintiffs’ Harless claim related to OSHA is barred

because OSHA does not provide sufficient guidance such that it constitutes a substantial public

policy in West Virginia, OSHA provides a sufficient remedial scheme such that a Harless claim

is barred, and the general safety provisions of OSHA have not been recognized as a proper source

of public policy for a Harless claim.

       This district recently considered the issue of whether OSHA constitutes a substantial public

policy that may serve as the basis for a Harless claim and determined that it does not. Abel, 468

F.Supp.3d at 723-25.    The West Virginia Supreme Court of Appeals has never recognized OSHA

as a source of substantial public policy. Id. at 725. Therefore, the court refused to expand West

Virginia law by recognizing a theory of substantial public policy absent a clear statement from the

West Virginia Supreme Court of Appeals, in keeping with prior Fourth Circuit precedent. Id.

       Accordingly, this Court finds that the Plaintiffs’ Harless claim should be dismissed to the

extent that it relies on OSHA and its attendant regulations to support the existence of a substantial

public policy. Case law establishes that a Harless claim premised on OSHA as a source for a

substantial policy has not been recognized by the West Virginia Supreme Court of Appeals.

Moreover, the Fourth Circuit has directed that when a state claim has not been recognized by West


                                                 14
   Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 15 of 16 PageID #: 345




Virginia’s own courts, federal courts should not disturb that status quo “absent the most compelling

of circumstances.” Tritle, 928 F.2d at 84. No such compelling circumstances exist in this case.

       D. DOT Regulations

       The Plaintiffs argue that they were discharged for reporting violations of the DOT’s

Hazardous Materials regulations.       The Plaintiffs assert that the purpose of the statute is to

“prescribe regulations for the safe transportation, including security, of hazardous material in

intrastate, interstate, and foreign commerce.” 49 U.S.C. § 5103. Therefore, the Plaintiffs argue

that this is sufficient to support a Harless claim.

       The Defendants argue that DOT regulations cannot serve as the basis for a Harless claim

because there are other mechanisms available to enforce the public policy at issue, statutory

remedies are available to enforce any public policy that may exist under the DOT regulations, and

that DOT regulations have not been recognized as a proper source of policy for a Harless claim.

Similarly, the Court can find no case law wherein DOT regulations have been recognized by the

West Virginia Supreme Court of Appeals as a substantial public policy for a Harless claim.

Because this basis for a Harless claim has not been previously recognized by the West Virginia

Supreme Court, this Court declines the opportunity to expand Harless, in keeping with prior

precedent.

                                          CONCLUSION

       WHEREFORE, after thorough review and careful consideration, the Court ORDERS that

the Motion to Dismiss Plaintiffs’ Amended Complaint (Document 26) be GRANTED IN PART

AND DENIED IN PART, as more fully set out herein.




                                                  15
  Case 2:21-cv-00369 Document 40 Filed 09/21/21 Page 16 of 16 PageID #: 346




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                         ENTER:       September 21, 2021




                                            16
